Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the after final amendment filed 2/12/2021. Applicant amended claims 1, 44, cancelled claims 15, 19 – 20, 28, 45, 48 – 51, added claims 52 - 54; claims 1, 12 – 14, 18, 41 - 44, 46 - 47, 52 – 54 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Grover on 2/23/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: (Currently amended) An actuated valve assembly comprising: a valve comprising a valve body defining a fluid passageway, an annular valve seat disposed on the valve body surrounding the fluid passageway, a valve closing member movable between a closed position sealing against the valve seat and a fully open position spaced apart from the valve seat to permit flow, and a bonnet nut having an outer peripheral portion threadably assembled with the valve body and an inner peripheral portion, radially inward of the outer peripheral portion, having a lower surface securing the valve closing member in the valve body; and 
an actuator assembled on the bonnet nut, the actuator including an actuator housing and an actuating mechanism movable within the actuator housing, by operation of the actuator, between a closing position in which the actuating mechanism holds the valve closing member in the closed position, 
wherein the actuator is threadably adjustable on the valve between a first threaded position permitting movement of the valve closing member to the fully open position and a second threaded limit position limiting movement of the valve closing member to a minimum partial flow position, to adjust a position of the actuator stop portion with respect to the valve seat, such that the opening position of the actuating mechanism may be selected to limit the valve closing member to a flow position between the fully open position and the minimum partial flow position, wherein the second threaded limit position is a threaded hard stop position preventing the actuating mechanism from holding the valve closing member in the closed position when the actuating mechanism is in the opening position; 
wherein the actuated valve assembly further comprises at least one elastically axially compressible member radially aligned with and axially compressed between a lower radially extending surface an upper radially extending surface of the inner peripheral portion of the bonnet nut to secure the actuator in a user selected position against inadvertent threaded rotation of the actuator on the valve, to maintain the selected opening position of the actuating mechanism.

Claim 46: (Currently amended) The actuated valve assembly of claim 1, wherein the bonnet nut includes a female threaded portion assembled with a male threaded portion of the valve body.

Allowable Subject Matter
Claims 1, 12 – 14, 18, 41 - 44, 46 - 47, 52 – 54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, a person having ordinary skill in the art would not motivated to modify the bonnet nut disclosed by US Patent Application Publication to Chiba et al. (2017/0016544) to meet the claim limitation “a bonnet nut having an outer peripheral portion threadably assembled with the valve 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753